Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 11, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
While being counseled by a supervisor for allegedly misusing his computer, claimant began yelling and using profanity. As claimant became more irate, the supervisor was frightened by claimant’s increased agitation and body gestures. An assistant manager testified that he found it necessary to stand between claimant and the supervisor in an attempt to defuse the situation. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant engaged in disqualifying misconduct. Contentious or threatening conduct in the workplace may be found to constitute disqualifying misconduct (see Matter of Livadas [Commissioner of Labor], 3 AD3d 656 [2004]). Although claimant offered a less hostile version of the events leading to his dismissal, this presented a credibility issue for the Board to resolve (see id.-, Matter of Cooper [New York Apple Tours—Commissioner of Labor], 276 AD2d 1007, 1007 [2000]). In any event, we find no reason to disturb the Board’s decision, particularly given the numerous prior warnings that claimant received regarding insubordinate conduct. We have reviewed claimant’s remaining contention and find it to be without merit.
Cardona, P.J., Mercure, Feters, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.